



Exhibit 10.3




2018 ONE-TIME TRANSITION GRANT


RESTRICTED STOCK UNIT AWARD AGREEMENT


GRANTED UNDER


BIOGEN INC. 2017 OMNIBUS EQUITY PLAN


1.    Grant of Restricted Stock Units


Pursuant to the Biogen Inc. 2017 Omnibus Equity Plan (as it may be amended from
time to time, the
“Plan”), Biogen Inc. (the “Company”) hereby grants to you, an employee of the
Company or one of its Affiliates (the “Participant”), on February 12, 2018 (the
“Grant Date”), the number of restricted stock units (the “RSUs” or the “Award”)
specified on your Fidelity stock plan account, subject to the terms and
conditions of this award agreement (“Agreement”) and the Plan. No RSU shall be
paid unless vested in accordance with this Agreement. The Participant’s rights
to the RSUs granted pursuant to this Agreement are subject to the restrictions
described in this Agreement and the Plan, in addition to such other
restrictions, if any, as may be imposed by law. All initially capitalized terms
used herein will have the meaning specified in the Plan, unless another meaning
is specified in this Agreement.


2.    Vesting


A.    The Participant shall have a non-forfeitable right to a portion of the
Award only upon the vesting dates specified on your Fidelity stock plan account,
except as otherwise provided herein or determined by the Committee in its sole
discretion. No portion of any Award shall become vested on the vesting date
unless the Participant is then, and since the Grant Date has continuously been,
employed by the Company or any Affiliate. If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.


B.    The Award will become vested as to 33 1/3% of the RSUs on the first
anniversary of the Grant Date and as to the remaining 66 2/3% of the RSUs on the
second anniversary of the Grant Date (the “Vesting Period”).


C.    Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of the Award that is not then vested will promptly terminate, except as
follows:


(i)    any portion of the Award held by the Participant immediately prior to the
Participant’s termination of employment on account of death or Disability will,
to the extent not vested previously, become fully vested upon the Participant’s
death or Disability; and


(ii)    any portion of the Award held by the Participant immediately prior to
the Participant’s Retirement, to the extent not vested previously, will become
fully vested upon the Participant’s Retirement for fifty percent (50%) of the
number of shares covered by such unvested portion and for an additional ten
percent (10%) of the number of shares covered by such unvested portion for every
full year of employment by the Company and its Affiliates beyond ten (10) years,
up to the remaining amount of the unvested portion of the Award. For the
avoidance of doubt, Retirement means the Participant’s leaving the employment of
the Company and its Affiliates after reaching age 55 with ten (10) consecutive
years of service with the Company or its Affiliates, but not





--------------------------------------------------------------------------------





including pursuant to any termination For Cause or any termination for
insufficient performance, as determined by the Company.


D.    Notwithstanding anything herein to the contrary, any portion of the Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.


3.    Delivery of Award


A.    With respect to a Participant who is not eligible for Retirement and has a
minimum grant of at least six RSUs, within 30 days following the date on which
an RSU becomes vested, the Company shall issue to the Participant, subject to
applicable withholding as described in Section 7 of this Agreement, one share of
common stock of the Company (“Common Stock”) in satisfaction of each vested RSU.
Grants of five RSUs or less to a Participant may be settled in an equivalent
value of cash instead of Common Stock at the discretion of the Committee.


B.    With respect to a Participant who is or becomes eligible for Retirement at
any time during the Vesting Period and has a minimum award of at least six RSUs,
the Company shall issue to the Participant, subject to applicable withholding as
described in Section 7 of this Agreement, one share of Common Stock in
satisfaction of each vested RSU (determined in accordance with Section 2 of this
Agreement and Section 10 of the Plan) within 30 days of the earliest of (i) the
date the RSU otherwise would have vested under Section 2.B. of this Agreement,
(ii) the date on which the Participant experiences a separation from service
(within the meaning of Section 409A), subject to Section 3.C. of this Agreement
or (iii) the date on which a Covered Transaction that satisfies the definition
of a “change in control event” under Section 409A occurs. Grants of five RSUs or
less to a Participant may be settled in an equivalent value of cash instead of
Common Stock at the discretion of the Committee.


C.    If you are a “specified employee” (as defined in Section 409A), you will
be paid on the earlier of (i) the date which is six months after you separate
from service (within the meaning of Section 409A) or (ii) the date of your death
or Disability. The preceding sentence will not apply to any payments that are
exempt from or are not subject to the requirements of Section 409A. For the
avoidance of doubt, if payments would be made under Section 3.B.(i) or Section
3.B.(iii) before the six month payment date on account of other than your
separation from service, such payment will be made under Section 3.B.(i) or
Section 3.B.(iii), as applicable.


4.    Cancellation and Rescission of Awards


The Committee may cancel, rescind, withhold or otherwise limit or restrict the
Award prior to payment at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan, or if the Participant
engages in any Detrimental Activity.


5.    No Voting, Dividend or Other Rights as a Stockholder


The Participant shall not have any rights as a stockholder with respect to any
shares of Common Stock to be issued under the Award until he or she becomes the
holder of such shares. Accordingly, the Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers to the Participant
shares of Common Stock. Furthermore, the Participant is not entitled to vote any
Common Stock by reason of the granting of the Award or to receive or be credited
with any dividends declared and payable on any share of Common Stock underlying
the Award prior to the payment date with respect to such share.











--------------------------------------------------------------------------------





6.    Unfunded Status


The obligations of the Company and its Affiliates hereunder shall be contractual
only and all such payments shall be made from the general assets of the Company
and its Affiliates. The Participant shall rely solely on the unsecured promise
of the Company and nothing herein shall be construed to give the Participant or
any other person or persons any right, title, interest or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever owned
by the Company or any Affiliate.


7.    Withholding


Awards will be subject to income tax withholding and reporting as required under
local law. If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum a mount required to be withheld. A similar amount of cash will be paid
by the Company on behalf of the Participant to the applicable tax authorities.
The number of shares to be withheld will be calculated using the closing sales
price of a share of Common Stock on the applicable vesting date. Shares (net of
the number withheld for the payment of withholding taxes, if applicable) will be
delivered to the Participant’s stock plan account upon vesting in accordance
with the Plan. The Company may, in its discretion, permit Participants to make
alternative arrangements for payment of any such taxes and/or social insurance.


In certain cases, local law may require that an award be subject to tax earlier
than the date of payment. If that occurs, the Company will notify the
Participant and will deduct the required tax amount from the Participant’s pay
in accordance with applicable law.


8.    Provisions of the Plan


The Award is subject to the provisions of the Plan, which are incorporated
herein by reference, and in the event of any inconsistency or conflict between
the provisions of this Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Plan as in effect on the Grant Date has been made
available electronically to the Participant.


9.    No Right to Employment


The grant of the Award shall not constitute a contract of employment or confer
upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or any Affiliate)
to terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.


10.    Governing Law


The provisions of the Award and this Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware.






IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


Biogen Inc.


By:
Michel Vounatsos     

Chief Executive Officer



